Title: IV. Farell & Jones to Wayles & Randolph, 3 February 1772
From: Farrell & Jones
To: Wayles,Randolph



Gentlemen
Bristol February 3. 1772.

Our Friends Messrs. John Powell & Co: being desirous of sending a Ship with Slaves to your Market, have apply’d to us to give Security, which we have promis’d to do on your behalf’s.—They have lodged orders at Dominica for Capt. Walter Robe in the Hungerford that if he does not arrive there before a certain day, to proceed to Virginia. In that case he may be with you in all May & they expect will carry 450 to 500 Slaves. She is a new Ship. Capt. James Bivins in the Prince of Wales with about 400 Slaves has orders to proceed directly from the Coast to Virginia. They expect she will be there the latter end of August or beginning  of September. The first that arrives of these Ships will be consigned to you. A Copy of the Bond we shall send by next conveyance but the terms are not yet finally fix’d. We believe they will be to remit the Proceeds ½ in 6 and the other in 12 Months from the date of the Sales. Our Neighbours we hear have engag’d that their House B & B shall send home Bills by the Ship at 6: 9 and 12 Months Sight for the whole Proceeds. But these Terms we wou’d not comply with. We have not engag’d for any Tobacco. Therefore in that you are to act as you think proper. We shall write you again by the next opportunity & in the mean time Remain Gent Your mo Obed Servt

Farell & Jones

